DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application field on March 16, 2021; and claims 1-19 are presented for examinations.

3.	The IDSs submitted on 4/29/2021 and  4/30/2021 are considered and entered.
 	

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Independent claim 19 recites a “computer readable storage medium”. In Par. 0006 the Specification of the instant application reads “a non-transitory computer readable storage medium”.  Thus, an amendment to the instant claim adding the word "non-transitory" immediately prior to the term  “computer readable storage medium” would overcome this rejection and is supported by the Specification as filed and therefore is not new matter.

   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foss et al US 20160259528 A1.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Foss et al  (“Foss”) is directed to Devices, Methods, And Graphical User Interfaces For Manipulating User Interface Objects With Visual And/or Haptic Feedback.

As per claim 10, Foss discloses an electronic device (Multifunction device 100, Fig.1) , comprising: 
a display (112, Fig. 1); 
an embedded fingerprint sensor (see Par. [0514] fingerprint input button 204);
one or more processors (120, Fig. 1);
 memory (102, Fig. 1); and 
one or more programs (136, Fig. 1), wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying a lock screen on the display (for example, [0317] FIGS. 8A-8AQ and 8AU-8BE illustrate an exemplary user interface 800 for a lock screen on device 100);
while displaying the lock screen, detecting a first touch input on the embedded fingerprint sensor ([0514] In some embodiments, the device detects (1938) a second input by a second contact, the second input meeting criteria to exit the locked mode of the electronic device (e.g., a fingerprint input on a fingerprint sensor in home button 204 that matches a stored fingerprint for the user of the device);
in response to detecting the first touch input on the embedded fingerprint sensor: in accordance with a determination that first timing criteria are met, displaying content of a plurality of messages; and in accordance with a determination that second timing criteria, different from the first timing criteria are met, ceasing to display the lock screen and displaying a home screen use interface for the electronic device with a plurality of application icons ([ 0514] In some embodiments, the device detects (1938) a second input by a second contact, the second input meeting criteria to exit the locked mode of the electronic device (e.g., a fingerprint input on a fingerprint sensor in home button 204 that matches a stored fingerprint for the user of the device, or a directional swipe gesture, optionally coupled to input of a password). In response to detecting the second input by the second contact, the device replaces display of the first user interface with display of a second user interface that is distinct from the first user interface on the display (e.g., upon exiting the locked mode of the electronic device, the device displays a second user interface (e.g., an application springboard) associated with an unlocked state of the electronic device that provides access to a plurality of different applications on the electronic device, which were locked when displaying the first user interface), wherein the second user interface includes a background of the second user interface with a first appearance and one or more foreground objects. For example, device 100 replaces display of lock screen user interface 800 with home screen user interface 824 in FIG. 8L, in response to detection of contact 8 in FIG. 8K. Also see [0319] In response to unlocking the device (e.g., using fingerprint recognition of contact 822 in FIG. 8K), the device navigates to home screen user interface 824, while maintaining the change in the appearance of the background in FIG. 8L.

As per claim 12, Foss further discloses that the electronic device of claim 10, wherein the electronic device includes a button and the embedded fingerprint sensor is embedded in the button ([0514]   (e.g., a fingerprint input on a fingerprint sensor in home button 204  ).

As per claim 13, Foss further discloses that the electronic device of claim 12, wherein the button is a power button ([0219] Push button 206 is, optionally, used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed; and/or to unlock the device or initiate an unlock process).

As per claim 14, Foss further discloses that the electronic device of claim 12, wherein detecting the first touch input includes detecting a press input on the button ([0219] Push button 206 is, optionally, used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed; and/or to unlock the device or initiate an unlock process). Also see [0329]).

As per claim 15, Foss further discloses that the electronic device of claim 12, wherein detecting the first touch input includes detecting a contact on the button and detecting that the contact matches an authentication fingerprint ([0514] In some embodiments, the device detects (1938) a second input by a second contact, the second input meeting criteria to exit the locked mode of the electronic device (e.g., a fingerprint input on a fingerprint sensor in home button 204 that matches a stored fingerprint for the user of the device).

As per claim 16, Foss further discloses that the electronic device of claim 12, wherein the one or more programs include instructions for: prior to displaying the lock screen: displaying a first user interface in an unlocked state of the electronic device; while displaying the first user interface in the unlocked state of the electronic device, detecting a third touch input on the button; and in accordance with a determination that the third touch input meets preset criteria, switching the electronic device from the unlocked state into a locked state ([0219] In some embodiments, device 100 includes the touch-screen display, menu button 204, push button 206 for powering the device on/off and locking the device. Push button 206 is, optionally, used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed; and/or to unlock the device or initiate an unlock process. Also see [0514]).

As per claim 17, Foss further discloses that the electronic device of claim 16, wherein switching the electronic device from the unlocked state to the locked state includes switching from displaying the first user interface to displaying the lock screen ([0219] Push button 206 is, optionally, used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed [0317] FIGS. 8A-8AQ and 8AU-8BE illustrate an exemplary user interface 800 for a lock screen on device 100. Also see  [0343] ). 

As per claim 18, Foss further discloses that the electronic device of claim 16, wherein switching the electronic device from the unlocked state to the locked state includes turning off the display ([0219] Push button 206 is, optionally, used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed).

As per method claims 1 and 3-9, Foss further discloses a method (see flowcharts of Figs .13, 15, etc.).  The method claims recite similar features as that of  the device claims 10 and 12-18.  Thus method claims are rejected under similar citations given to device claims respectively. 

As per claim 19, Foss further discloses a computer readable storage medium storing one or more programs (see program instructions stored in memory of Fig. 1).  Claim 19 recites similar features as that of claim 10. Thus claim 19 is rejected under similar citations given to claim 10.
Allowable Subject Matter
6.	Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
CONCLUSION
 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al (US 2015/0074615 ) is directed to Device, Method, And Graphical User Interface For Manipulating User Interfaces Based On Fingerprint Sensor Inputs.
 
US 2015/0135108 A1  is directed to DEVICE, METHOD, AND GRAPHICAL USER INTERFACE FOR MANIPULATING USER INTERFACES BASED ON FINGERPRINT SENSOR INPUTS. [0294] FIGS. 5M-5N illustrate, while displaying the first user interface, detecting an activation of the physical home button or menu button 204 (e.g., into which fingerprint sensor 169 is integrated);  


8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173